Citation Nr: 1823140	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increase in apportionment for support of the Veteran's minor child B.C. for the period beginning July 8, 2010.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969 and from April 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2017 and a transcript of the hearing has been associated with the claims file.

During the January 2017 Board hearing, the Veteran dismissed the issue of entitlement to an increase in apportionment for support of the Veteran's minor child B.C. for the period beginning July 8, 2010 (which will be addressed in the decision below).  This was the only issue in appellate status before the Board.  The Board issued a decision/remand in June 2015 which granted apportionment for the support of B.C. in an amount equal to 70 percent of the Veteran's VA benefits for the period prior to July 8, 2010.  Therefore, the Board does not have jurisdiction over that issue.  The Board notes that the RO had not yet effectuated the grant related to the June 2015 Board decision at the time of the January 2017 Board hearing.  However, in March 2018, the RO issued a special apportionment decision implementing that decision and notification was sent to both the Veteran and B.C. 


FINDING OF FACT

Prior to the promulgation of a decision regarding the issue of entitlement to an increase in apportionment for support of the Veteran's minor child B.C. for the period beginning July 8, 2010, the Veteran requested a withdrawal of the appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an increase in apportionment for support of the Veteran's minor child B.C. for the period beginning July 8, 2010, have been met.  38 U.S.C. §7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  

Here, during the January 2017 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding the claim of entitlement to an increase in apportionment for support of the Veteran's minor child B.C. for the period beginning July 8, 2010.  The Veteran's statement to withdraw was made on the record during his hearing and therefore satisfies the criteria for withdrawal of a substantive appeal. 

Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to an increase in apportionment for support of the Veteran's minor child B.C. for the period beginning July 8, 2010 is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


